            CASE 0:21-cv-00430-NEB-KMM Doc. 1 Filed 02/17/21 Page 1 of 4




                          THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MINNESOTA


 UNITED STATES OF AMERICA,           )
                                     )
         Plaintiff,                  )
                                     )
         v.                          )
                                     )               Case No.: 0:21-cv-430
 DELWIN H. NETJES,                   )
                                     )
         Defendants.                 )
 ____________________________________)

                                       COMPLAINT

       The United States for its complaint against defendant alleges as follows:

       1.       This is a civil action in which the United States seeks to reduce to judgment

Delwin H. Netjes’s unpaid federal income tax liabilities, interest, and penalties for tax

year 2009.

       2.       This action is authorized by the Chief Counsel of the Internal Revenue

Service, a delegate of the Secretary of the Treasury, and is brought at the direction of a

delegate of the Attorney General of the United States under 26 U.S.C. § 7401.

                              JURISDICTION AND VENUE

       3.       Jurisdiction is conferred on this Court by 28 U.S.C. §§ 1340 and 1345, and

26 U.S.C. § 7402.

       4.       Venue is proper in this Court pursuant to 28 U.S.C. §§ 1391 and 1396

because Netjes resides in this judicial district and the federal income taxes at issue




                                               1
            CASE 0:21-cv-00430-NEB-KMM Doc. 1 Filed 02/17/21 Page 2 of 4




accrued within this judicial district.

                                            PARTIES

       5.       Plaintiff is the United States.

       6.       Defendant, Delwin H. Netjes, is the taxpayer against whom the underlying

federal tax assessment was made. Netjes resides at 18575 39th Avenue North, Plymouth,

Minnesota, 55446.

                                            COUNT I

       7.       The United States incorporates by reference the allegations set forth in

paragraphs 1-6, above, as if set forth herein.

       8.       Netjes filed a federal income tax return with the Internal Revenue Service

for tax year 2009. On his 2009 federal income tax return, Netjes self-reported owing

federal income tax but failed to pay the amount he reported owed.

       9.       Accordingly, on the date, for the tax year, and in the amounts set forth in

the table below, a delegate of the Secretary of the Treasury made assessments for income

tax, interest and penalties against Netjes.

                                                                               Amount of
   Tax                                Amount of Tax    Amount of Interest
              Date of Assessments                                           Penalties Assessed
   Year                                 Assessed          Assessed


   2009           11/22/2010             $126,460.00       $2,536.17             $6,193.89



       10.      The assessments referred to above were made in accordance with law.

       11.      The IRS gave Netjes notice of the assessment referred in paragraph 9 above



                                                  2
         CASE 0:21-cv-00430-NEB-KMM Doc. 1 Filed 02/17/21 Page 3 of 4




and made a demand for payment on or about the date of the assessment.

       12.    Despite the notice and demand for payment, Netjes has failed to fully pay

his outstanding federal income tax liability.

       13.    The total unpaid balance of Netjes’s federal income tax liabilities, as of

February 1, 2021, which includes unassessed statutory accruals (including interest), less

any credits or payments, is $144,295.52.

       14.    Between February 22, 2011, and April 2, 2012, Netjes sought and obtained

an installment payment agreement from the Internal Revenue Service which was

subsequently terminated. As a result, the period to collect the assessed liabilities

described above was tolled for a period of 118 days. See 26 U.S.C. §§ 6503(a)(1) and

6331(k)(2)-(3).

       15.    By reason of the foregoing, as of February 1, 2021, Netjes is indebted to the

United States in the total amount of $144,295.52 regarding his unpaid federal income tax

liabilities for tax year 2009. Interest has accrued and will continue to accrue thereon.

       WHEREFORE, the United States respectfully requests that the Court enter

judgment on Count I of this complaint in its favor and against Delwin H. Netjes in the

amount of $144,295.52, plus interest that has accrued and will continue to accrue since

February 1, 2021, together with such other and further relief as the Court deems just and

proper, including awarding the United States its costs and expenses incurred in this suit.

//

//

//

                                                3
       CASE 0:21-cv-00430-NEB-KMM Doc. 1 Filed 02/17/21 Page 4 of 4




DATED: February 17, 2021                ERICA H. MCDONALD
                                        United States Attorney

                                        DAVID H. HUBBERT
                                        Acting Assistant Attorney General

                                        s/Priyanka D. Cohen
                                        PRIYANKA D. COHEN
                                        D.C. Bar No.: 1602382
                                        Attorney for United States
                                        Trial Attorney, Tax Division
                                        U.S. Department of Justice
                                        P.O. Box 7238, Ben Franklin Station
                                        Washington, D.C. 20044
                                        Telephone: 202-514-1273
                                        Fax: 202-514-6770
                                        Priyanka.D.Cohen@usdoj.gov




                                    4
